Title: To George Washington from John Cadwalader, 12 March 1778
From: Cadwalader, John
To: Washington, George



Dear Sir
Maryland 12th March 1778

I should have troubled you with a few Lines if any thing had occurr’d to me that might, in the least, tend to promote the Service—You receive such a multitude of Letters, that I can hardly think myself excused in taking up so much of your time as to thank you for the Civilities I received from you at Camp.
I shall be happy to hear that you have passed the winter undisturbed & that you have been able to keep your Army together—My fears about Provisions & Forage, I confess, still give me great pain.
Recruiting in this & the next County below, succeeds better than I expected—one half of the Quota required of each County is, I am well informed, made up, & the remainder will soon be compleated—The Farmers are in great fear of a Law to draft the Militia; & they are exerting themselves to the utmost in assis⟨t⟩ing the recruiting officers.
There is no person who more sincerely wishes Success to the Cause of America than I do; and I should have esteemed it an honor to have been continued in the Command I had in Pennsylvania if the Government had been such a one as promised that Freedom & Happiness for which we are contending with Great Britain—I now, no longer, look upon myself as a Resident of that State, & am at a loss to know what part I shall act i⟨n⟩ this—As so⟨on⟩ as the Campaign opens I shall endeavor to make myself useful in some way or other.
The importance of Billingsport to us, if we should be able to act offensively has not, I dare say, escaped your notice But I am apprehensive the Enemy know too well its Consequence to neglect to take possession of it before we dare to do it—Five or six hundred men might defend it against a Storm but would it be possible to keep it till we could collect Force enough to make an attempt by Seige dangerous to Philada—The possession of this Post may require such a variety of movements that it appears to me, a very considerable number of Boats will be necessary.
Be pleased to present my Compts to Mrs Washington—With the sincerest esteem & respect I remain your most oblig. very hble Servant

John Cadwalader

